     CASE 0:19-cv-01820-MJD-BRT Document 193 Filed 07/10/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,                          Case No. 19-cv-1820 (MJD/BRT)
              Plaintiff,

       v.                                         DEFENDANTS’ MOTION FOR
                                                  SUMMARY JUDGMENT ON
 NEWS CORPORATION, NEWS                           THE COUNTERCLAIM
 AMERICA MARKETING FSI L.L.C.,
 and NEWS AMERICA MARKETING
 IN-STORE SERVICES L.L.C.,

              Defendants.


      Defendants News Corporation, News America Marketing FSI L.L.C., and News

America Marketing In-Store Services L.L.C., through their attorneys, move the Court for

summary judgment on the counterclaim. Defendants base this motion on all of the files,

records, proceedings of this action, the records and proceedings from Civil File No.

04-4213, and the briefing and supporting materials, which will be filed and served in

accordance with the Federal Rules of Civil Procedure and Rule 7.1 of the Local Rules.



Dated: July 10, 2020                      s/ Todd Wind
                                          Todd Wind (#0196514)
                                          Nicole M. Moen (#0329435)
                                          Timothy M. O’Shea (#0386437)
                                          Rachel L. Dougherty (#0399947)
                                          FREDRIKSON & BYRON, P.A.
                                          200 South Sixth Street, Suite 4000
                                          Minneapolis, MN 55402-1425
                                          Telephone: 612.492.7000
                                          Facsimile: 612.492.7077
                                          twind@fredlaw.com
                                          nmoen@fredlaw.com
     CASE 0:19-cv-01820-MJD-BRT Document 193 Filed 07/10/20 Page 2 of 2




                                    toshea@fredlaw.com
                                    rdougherty@fredlaw.com

                                    William B. Michael (admitted pro hac vice)
                                    NY Bar No. 4296356
                                    PAUL WEISS RIFKIND WHARTON &
                                    GARRISON
                                    1285 Avenue of the Americas
                                    New York, NY 10019-6064
                                    Tel: 212.373.3648
                                    Fax: 212.492.0648
                                    wmichael@paulweiss.com

                                    Kenneth A. Gallo (admitted pro hac vice)
                                    NY Bar No. 430369
                                    Jane B. O’Brien (admitted pro hac vice)
                                    NY Bar No. 4484457
                                    Jeannie S. Rhee (admitted pro hac vice)
                                    District of Columbia Bar No. 464127
                                    PAUL WEISS RIFKIND WHARTON &
                                    GARRISON
                                    2001 K Street, NW
                                    Washington, DC 20006-1047
                                    Tel: 202.223.7356
                                    Fax: 202.204.7356
                                    kgallo@paulweiss.com
                                    jobrien@paulweiss.com
                                    jrhee@paulweiss.com

                                    Gerson A. Zweifach (admitted pro hac vice)
                                    District of Columbia Bar No. 349266
                                    Kimberly Broecker (pending pro hac vice)
                                    MD Bar No. 1712130260
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington, DC 20005
                                    Tel: 202.434.5000
                                    Fax: 202.434.5029
                                    gzweifach@wc.com
                                    kbroecker@wc.com

                                    Attorneys for Defendants
70367919


                                     2
